                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

TRINA M. COX,                                )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Case No. 2:18-CV-355-JD
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
               Defendant.                    )


                                             ORDER

       Plaintiff Trina M. Cox appeals the Commissioner’s decision to deny disability benefits.

She filed this action on September 19, 2018. [DE 1] On February 5, 2019, the Court referred the

case to Magistrate Judge Susan L. Collins for a report and recommendation, pursuant to General

Order 2018-14A, 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72(b), and Northern

District of Indiana Local Rule 72-1(b). [DE 16] After receiving the parties’ briefs, Magistrate

Judge Collins issued her report and recommendation on August 15, 2019, recommending that the

Court reverse the decision of the Commissioner and remand the case for further proceedings.

[DE 22] To date, no party has filed an objection to the report and recommendation.

       The Court’s review of a Magistrate Judge’s report and recommendation is governed by

28 U.S.C. § 636(b)(1), which provides in part:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.



                                                 1
Under Fed. R. Civ. P. 72(b), however, the Court must only make a de novo determination of

those portions of the Magistrate Judge’s report and recommendation to which specific written

objections have been made. Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). If no

objection or only a partial objection is made, the Court reviews those unobjected-to portions for

clear error. Id. In addition, failure to file objections with the district court “waives the right to

appeal all issues addressed in the recommendation, both factual and legal.” Id. Under the clear

error standard, the Court can only overturn a Magistrate Judge’s ruling if the Court is left with

“the definite and firm conviction that a mistake has been made.” Weeks v. Samsung Heavy Indus.

Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997).

        Both 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b) require the parties to file objections

to a report and recommendation within fourteen (14) days of being served with a copy of the

same, and the Magistrate Judge alerted the parties to these requirements in her filing. [DE 22 at

17] More than fourteen days have passed since the parties were served with Magistrate Judge

Collin’s report and recommendation and no party has filed an objection. Consequently, the Court

considers there to be no objections to it.

        Having reviewed the report and recommendation, the Court finds no clear error therein.

At the administrative level, the ALJ determined that Ms. Cox was not disabled following two

administrative hearings. Following the first administrative hearing, United States Magistrate

Judge Paul R. Cherry determined the ALJ’s decision was not supported by substantial evidence

and remanded Ms. Cox’s case to the Commissioner. Following the ALJ’s second unfavorable

decision finding that Ms. Cox was not disabled, Ms. Cox appealed to this court.

        After consideration of the entire record, the ALJ found that Ms. Cox had the residual

functional capacity to perform light work that was limited to simple repeated routine tasks that



                                                    2
did not require public contact and no more than occasional contact with coworkers and

supervisors. On appeal before this Court, Ms. Cox challenges the ALJ’s failure to conform with

Judge Cherry’s Opinion requiring the ALJ to address a psychological consultative exam

performed on June 5, 2013, by state agency physician Caryn Brown, Psy. D. HSPP, and the

Global Assessment of Function (“GAF”) scores of 50 assigned by Dr. Brown and Dr. Khan. The

Magistrate Judge found that the ALJ did not address the psychological exam or the GAF scores

when assessing Ms. Cox’s capabilities, and the Court agrees.

       As outlined in the Magistrate Judge’s report and recommendation, absent “compelling

grounds for departure from” Judge Cherry’s decision, the ALJ was not free to ignore these

deficiencies on remand. Macklin v. Colvin, No. 1:13-CV-00020-JMS, 2013 WL 5701048, at *4

(S.D. Ind. Oct. 18, 2013) (citation and internal quotation marks omitted). The ALJ ignored Judge

Cherry’s explanation as to why the ALJ’s analysis following the first hearing was insufficient

and failed to consider new evidence presented in the second hearing. The ALJ also failed to

consider Ms. Cox’s GAF scores or how much weight she assigned them. As a result of this, the

Magistrate Judge concluded that the ALJ violated the law of the case doctrine in failing to assess

the psychological exam report and the assigned GAF scores for Ms. Cox. The Magistrate Judge

also found that the ALJ’s analysis was flawed because she failed to assess evidence contrary to

her conclusions.

       And so, for all these reasons, the Court ADOPTS the report in its entirety and

incorporates the Magistrate Judge’s recommendations into this Order. Accordingly, the Court

REVERSES the decision of the Commissioner and REMANDS the case to the Commissioner for

further proceedings in accordance with the Magistrate Judge’s Report and Recommendation. The

clerk is DIRECTED to prepare a judgment for the Court’s approval.



                                                3
SO ORDERED.

ENTERED: October 15, 2019

                                   /s/ JON E. DEGUILIO
                            Judge
                            United States District Court




                               4
